Case 2:19-cv-03711-GAM Document 1 Filed 08/16/19 Page 1 of 34
     Case 2:19-cv-03711-GAM Document 1 Filed 08/16/19 Page 2 of 34



the Defendants the sum of $79,500.00 pursuant to the provisions of Title V of the

Housing Act of 1949, as amended, (42 U.S.C. 1471, et seq).

       4.      As evidence of the indebtedness, Defendants executed and delivered to the

  Plaintiff, a Promissory Note dated October 29, I 993 in the amount of $79,500.00. A

  true and correct copy of the Note is attached and incorporated as Exhibit "A" ("Note").

       5.      Defendants, for the purpose of securing the Plaintiff against loss, did

execute and acknowledge to the Plaintiff, on or about October 29, 1993, a Real Estate

Mortgage which granted and conveyed, and mortgaged the real property described in the

Mortgage to the Plaintiff. The Real Estate Mortgage was duly recorded on November 12,

I 993 with the Office of the Recorder of Deeds, Berks County, Pennsylvania, in in Book

2476, page I 775. A true copy of the Real Estate Mortgage is attached and incorporated

as Exhibit "B" ("Mortgage").

       6.      The Promissory Note dated October 29, 1993 was re-amortized on June

28, 2004, in the amount of $77,457.59.

       7.      The original Re-amortization Agreement referred to above has been either

lost or misplaced and, in any event, cannot be located. In substitution, we are enclosing a

copy of the Re-amortization, together with an attached Affidavit of Lost Re-amortization

Agreement, marked Exhibits "C" ("Re-amortization Agreement") and "D" ("Affidavit of

Lost Re-amortization Agreement").

       8.      The Promissory Note dated October 29, 1993 was re-amortized on August

28, 2014, in the amount of $75,087.01. A true copy of the re-amortization agreement is

attached and incorporated as Exhibit "E" ("Re-amortization Agreement").
Case 2:19-cv-03711-GAM Document 1 Filed 08/16/19 Page 3 of 34
Case 2:19-cv-03711-GAM Document 1 Filed 08/16/19 Page 4 of 34
Case 2:19-cv-03711-GAM Document 1 Filed 08/16/19 Page 5 of 34
Case 2:19-cv-03711-GAM Document 1 Filed 08/16/19 Page 6 of 34
Case 2:19-cv-03711-GAM Document 1 Filed 08/16/19 Page 7 of 34
Case 2:19-cv-03711-GAM Document 1 Filed 08/16/19 Page 8 of 34
Case 2:19-cv-03711-GAM Document 1 Filed 08/16/19 Page 9 of 34
Case 2:19-cv-03711-GAM Document 1 Filed 08/16/19 Page 10 of 34
Case 2:19-cv-03711-GAM Document 1 Filed 08/16/19 Page 11 of 34
Case 2:19-cv-03711-GAM Document 1 Filed 08/16/19 Page 12 of 34
Case 2:19-cv-03711-GAM Document 1 Filed 08/16/19 Page 13 of 34
Case 2:19-cv-03711-GAM Document 1 Filed 08/16/19 Page 14 of 34
Case 2:19-cv-03711-GAM Document 1 Filed 08/16/19 Page 15 of 34
Case 2:19-cv-03711-GAM Document 1 Filed 08/16/19 Page 16 of 34
Case 2:19-cv-03711-GAM Document 1 Filed 08/16/19 Page 17 of 34
Case 2:19-cv-03711-GAM Document 1 Filed 08/16/19 Page 18 of 34
Case 2:19-cv-03711-GAM Document 1 Filed 08/16/19 Page 19 of 34
Case 2:19-cv-03711-GAM Document 1 Filed 08/16/19 Page 20 of 34
Case 2:19-cv-03711-GAM Document 1 Filed 08/16/19 Page 21 of 34
Case 2:19-cv-03711-GAM Document 1 Filed 08/16/19 Page 22 of 34
Case 2:19-cv-03711-GAM Document 1 Filed 08/16/19 Page 23 of 34
Case 2:19-cv-03711-GAM Document 1 Filed 08/16/19 Page 24 of 34
Case 2:19-cv-03711-GAM Document 1 Filed 08/16/19 Page 25 of 34
Case 2:19-cv-03711-GAM Document 1 Filed 08/16/19 Page 26 of 34
Case 2:19-cv-03711-GAM Document 1 Filed 08/16/19 Page 27 of 34
Case 2:19-cv-03711-GAM Document 1 Filed 08/16/19 Page 28 of 34
Case 2:19-cv-03711-GAM Document 1 Filed 08/16/19 Page 29 of 34
Case 2:19-cv-03711-GAM Document 1 Filed 08/16/19 Page 30 of 34
Case 2:19-cv-03711-GAM Document 1 Filed 08/16/19 Page 31 of 34
Case 2:19-cv-03711-GAM Document 1 Filed 08/16/19 Page 32 of 34
Case 2:19-cv-03711-GAM Document 1 Filed 08/16/19 Page 33 of 34
Case 2:19-cv-03711-GAM Document 1 Filed 08/16/19 Page 34 of 34
                                   Case 2:19-cv-03711-GAM Document 1-1 Filed 08/16/19 Page 1 of 3
JS 44 (Rev 06/1 7)
                                                                            CIVIL COVER SHEET




    (b) County of Residence of First Listed Plamttff                                                            County of Residence of hrst Listed Defendant Berks
                                  (EXCEPT IN US PLAl!fflFF CASES)                                                                              (IN US PLAINTIFF CASF,S ONLY)
                                                                                                                NOTE IN LA."<'D cmmEMNA IION CASES, t:SE THb LOCA T'ION OF
                                                                                                                        TIIE TRACT OF LA.",D INVOI. VH)

    (c) Attorneys IFzrm Name. Address, and Telephone Number)                                                    Attorneys (If Known}
KML Law Group, P C. - Rebecca A. Solarz, Esquire
701 Market Street. Ste 5000, Phila. PA 19106
215-627-1322. RSolarz@kmllawgroup com

        ASIS OF J{;RISDICTIOS                                                                                                                                  PARTJES(Placean


f}
                                                  (Place an X" m One Box Only}                                                                                                          "X' znOneBoxforPlamti}/
                                                                                                           (For Dtverszty Cases Only}                                             and One Box for Defendant)
        L S Government                 ' 3 Federal Quest10n                                                                          PT                                                          PTF      DEF
          Plamtiff                               (US    Government Not a Party}                       Citizen of1h1s State           · I                       rporated or Pnncipal Place          . 4    ·4
                                                                                                                                                               of Busmess In This State

J   2   U S Government                 · 4 Divers1!)'                                                 C1ttzen of Another State         · 2                Incorporated and Pnnc1pa! Place            s         5
           Defendant                             {[ndzcate C,ttzenshtp of Parties zn Item Ill)                                                                of Busmess In Another State

                                                                                                      C1ttzen or Subiect of a          . 3                Foreign Nat10n                           . 6      6
                                                                                                        Foreign Country
IV. SATURE OF SUlTrPtacean "X"tnOneBoxOnly)

j 110 Insurance                          PERSONAL lNJL'RY                  PERSONAL INJL'RY           1 625 Drug Related SeIZUTe                422 Appeal 28 USC 158            ~ 3 75 False Claims Act
  120Manne                            1 310 Auplane                   1   36S Personal Injury •             of Property 21 LSC 881              423 Withdrawal                  · 376 Qm    ram n use
                                                                                                                                                                                                   I
  l 30 Miller Act                     J 31 5 Auplane Product                   Product L1ab1hty       J 690 Other                                   28  esc s1
                                                                                                                                                            I                    3729(a)l
  140 Negotiable Instrument                   L1ab1ht)'               0 367 Health Care/                                                                                            400 State Reapport10nment
1 150 Recovery of Overpayment         0 320 Assault, Libel &                  Pharmaceut,ca!                                                                                    - 410 Antttrust
       & Enforcement of Judgment              Slander                         Personal lnj ury                                               o 820 Copyrights                   'J 4 30 Banks and Bank.mg
j ; 51 Medicare Act                   J 3 30 Federal Employers·               Product L1ab1hty                                               J 830 Patent                       'J 450 Commerce
1 I 52 Recovery of Ilnlrl                     L1ab1hty                '.J 368 Asbestos Personal                                              '.J 8 35 Patent - AbbreVJated      1 460 Deportatton
     · Student Loans                  8 340 Marine                             Injury Product                                                       New DrugApphcat10n           1 4 70 Racketeer Influenced ml
       (Exe ludes V e.terans)         0 345 Manne Product                      L1ab1hty                                                      1 840 I rademark                           CorruptOrganizattons
J 15 3 Recovery of Overpayment                L1abihty                    PERSONAL PROPERTY                                                                                     '.J 480 Consumer Credit
       of Veteran's Benefits          8 350 MotorVelucle              1 3 70 Other Fraud              J 710 Fair Labor !in:lrlA.ct              861 lllA (1395ft)               '.J 490 Cable/Sat TV
8 160 Stockholders' Suits             8 355 MotorVelucle              1 3 71 Truth m Lendmg           ~ 720 Labor/Management                    862 Black Lung (923)            ~ 850 Secunnes/Commod1t1es,'

- 190 Other Contract
~ 195 Contract Product L1ab1hty       j
                                             Product L1ab1hty
                                        360 Other Personal
                                                                      J 380 Other Personal
                                                                             Property Damage
                                                                                                             Relattons
                                                                                                      J 740 Ra!lway Labor Act'
                                                                                                                                                863 DIWC/DIWW (405(g))
                                                                                                                                                864 SSID Title XVI
                                                                                                                                                                                        Exchange
                                                                                                                                                                                1 890 Other Statutory Actions
8 196 Francluse                              Injury                   0 38 5 Property Damage          751 Fannly and Medical                    865 RSI (40S(g)J                J 891 Agricultural Acts
                                      J 362 Personal Injury ·                Product L1abtl1!)'       Leave Act                                                                 1 893 Envrronmental Matters
                                             Medical Malpractice                                      8 790 Other Labor Lit1gatton                                              J 89S Freedom of lnformatton
                                                                                                      1 791 Employee Retrrement                                                         Act
                                          440
                                            Other CIVll Rights                                              Income Secunt)' Act              J 870 Taxes(l:S Rriffor            '.J 896 Arbitration
                                      '.: 441
                                            Votmg                                                                                                    Defendant)                 J 899 Admtmstrattve I\mrlJe
                                      0 442 Employment                                                                                       '.J 871 IRS -Tiurd Part)'                  Act/Rev1ew or Appea, of
                                      J 443 Housmg;                            Sentence                                                               26 t:SC 7609                      Agency Dec1S1on
                                            Accommodations            J   530 General                                                                                           8 950 Constltuttonal1!)' cf
                                      8 445 Amer w/D1sab1httes ·      J   5 35 Death Penalty                                                                                            State Statutes
                                            E-mp!oyment                   Other:                      J 462 Naturahzat10nApphcation
                                      : 446 Amer w/D1sab1hties-       8 540 Mandamus & Other          O 465 Other lmrmgratton
                                            Other                       5 50 C1V1l Rights                   Actions
                                      8 448 Educat10n                 1 5 5 5 Prison Condit10n
                                                                        560 Civil Detamee -
                                                                              Conditions of
                                                                                                                                                                 IUG              6
                                                                              Confinement

           GIN (Place an        'X" tn One Box Only)
         gmal            cl   2 Removed fiom               :I   3 Remanded from                  '.J 4 Remstated   <J    '.l    5 Transferred fiom         1    6 Multtdrntnct              cl 8 Multtd1stnct
         oceedmg                 State Court                        Appellate Court                   Reopened                    Another D1stnct                  Litigation -                 L1t1gat1on -
                                                                                                                           ct     (s                               Transfer                     Direct hie
                                          Cite the U S Civ1l Statute under which you are filmg (Do not cite jurisdictional statutes unless diversity)
                                          42USCl471
                                          Brief description of cause
                        Action of Mortgage Foreclosure
VII. REQUESTED IN     '.J CHECK IF TIIIS rs A CLASS ACTION           DEMAND$                                                                            CHECK YES only 1f demanded
     COMPLAINT:           Vl',TIER RULE 23. FRC-v P                                                                                                     JliRY DEMA."m:                . Yes
VIII. RELATED CASE(S)
                  IF ANY
                                              (See znstructtons)
                                                                 JUDGE                                                                                                 _DOCKEAUG                 16 2019
                                     Nl.:MBER
                              DATE                                                                    SIONATLRF OF AITORJ\i'FY OF RFCORD


                              FOR OFFICE t:SE ONLY         I         'I

                                RECEIPT#                        AMOUNT                                   APPL YING !FP                                      Jl.,'DGF                           MAG Jt:DGE
                                         (:\_ ,                         L'"NITED STATES DISTRICT COURT
                                  Case
                                 ,,~ l , 2:19-cv-03711-GAM
                                         \ , ;. \!             Document 1-1 Filed 08/16/19 Page 2 of 3
                                                   FOR THE EASTERN DISTRICT OF PE~SYLV ANIA

                               ({ ~}: :J._:.'°: •                                DESIGNATION FOR.1\1                                          19
                            (to b ~ ~ j\;:ounsel or pro se p/azntiff to mdlC ate the category of the case for the purpose of assignment to the appropriate calendar)
                                                                                                                                                                       3 7 11
    Address of Plaintiff: c/o Suite 5000- BNY Independence Center, 701 Market Street. Philadelphia, PA 19106-1532

    Address of Defendant:
                                                           56 Canal Street Leesport, PA 19533

    Place of Accident, Incident orTransaction:                  ACTION OF MORTGA~E F~RECLOSURE OF REAL PROPERTY


    RELATED CASE, IF ANY:

    Case Number:                                                       Judge. _ _ __                                               Date Terminated.

    Civil cases are deemed related when Yes 1s answered to any of the following questions.

         Is this case related to property mcluded m an ear lier numbered smt pending or within one year
         previously terminated action in this court?
                                                                                                                                    Yes
                                                                                                                                            D                No.E]


         Does tlus case involve the same issue of fact or grow out of the same transaction as a prior suit
         pending or withm one year previously termmated action m this court?
                                                                                                                                    Yes
                                                                                                                                            D                No{]


         Does this case involve the validity or infringement of a patent already in smt or any earher
         numbered case pendmg or within one year previously terminated action of this court?
                                                                                                                                    Yes
                                                                                                                                            D                 Not[]


         ls this case a second or successive habeas corpus, socia ecunty appeal, or pro se civil rights
         case filed by the same individual?
                                                                                                                                    Yes
                                                                                                                                            D                 Not[]


    I certify that, to my knowledge, the within case                                 ated to any case now pendmg or within one year prev10usly terminated action in
    this court except as noted above.

    DATE .                     3/1 L1jl '\                                                                                                               315936
                                                                                                                                                    Attorney l D   #   (if applicable)



    CIVIL: (Place a " in one category only)

    A.               Federal Question Cases:                                                      B.    Diversity Jurisdiction Cases:

   D        i.       Indemnity Contract, Manne Contract, and All Other Contracts                  D     i.    Insurance Contract and Other Contracts
   D

                                                                                              J3B l
            2.       FELA                                                                                     Airplane Personal Injury
   D        3.       Jones Act-Personal IIl]ury                                                               Assault, Defamat10n
   D       4.        Antitrust                                                                                Manne Personal lnJury

   B
   D
     ~
                     Patent
                     Labor-Management Relations
                     Civil Rights
                                                                                                        6.
                                                                                                        7.
                                                                                                              Motor Vehicle Personal Injury
                                                                                                              Other Personal Injury (Please specify) __
                                                                                                              Products Liability
   D                 Habeas Corpus                                                                D s         Products Liability · Asbestos
                                                                                                  D 9.
   B                 Securities Act(s) Cases
                     Social Security Review Cases
                     All other Federal Question Cases
                                                                                                              All other Diversity Cases
                                                                                                              (Please specify) _

                     (Please specify) Foreclosure of property encumbered by a fe


                                                                                   ARBITRATION CERTIFICA IION
                                                          (The effect of this certification 1s to remove the case from ehg1b1hty for arb1tratton)

                       Rebecca A. Solarz                       __, counsel of record or pro se plamtJff, do hereby certify


                     Pursuant to Local C1v1l Rule 53 2, § 3(c) (2), that to the best ofmy knowledge and belief, the damages recoverable in this civil action case
                     exceed the sum of $150,000 00 exclusive of mterest and costs

                     Relief other than monetary damages is sought.
                                                                                                                                                         AUG 16 2019
                                                                                                                                                         315936
                                                                                                                                        ----·------ -----
                                                                                                                                                    Attorney ID    #   (if applicable)

    l'<OTE A tnal de novo will be a trial by Jury only 1f there has been compliance with f RC P 38

Civ 609 (5/20 l 8J
            Case 2:19-cv-03711-GAM Document 1-1 Filed 08/16/19 Page 3 of 3
                               UNITED STA TES DISTRICT COURT
                        · OR THE EASTER.1\1 DISTRICT OF PENNSYLVANIA




                                          Plaintiff                       CIVIL ACTION NO.
                vs.

Jamey J. Bickley                                                                  19            3711
Raymond L. Bickley, IV a/k/a Raymond Bickley, IV
                                      Defendants

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for plaintiff
shall complete a case Management Track Designation Form in all civil cases at the time of filing the
complaint and serve a copy on all defendants. (See § I :03 of the plan set forth on the reverse side of this
form.) In the event that the defendants do not agree with the plaintiff regarding said designation, that the
defendants shall, with their first appearance, submit to the clerk of court and serve on the plaintiff and all
other parties, a case management track designation form specifying the track to which those defendants
believe the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEME~T TRACKS:

                         (a)     Habeas Corpus -- Cases brought under 28 U.S.C.
                                 §2241 through §2255.                                                ( )

                         (b)     Social Security -- Cases requesting review of a
                                 decision of the Secretary of Health and Human
                                 Services denying plaintiff Social Security Benefits.                ( )

                         (c)     Arbitration -- Cases required to be designated for
                                 arbitration under Local Civil Rule 53.2.                            ( )

                         (d)     Asbestos -- Cases involving claims for personal injury
                                 or property damage from exposure to asbestos.                       ( )

                         (e)     Special Management -- Cases that do not fall into tracks
                                 (a) through (d) that are commonly referred to as complex
                                 and that need special or intense management by the court.
                                 (See reverse side of this form for a detailed explanation of
                                 special management cases.)                                          ( )

                         (f)     Standard Management -- Cases that do not fall into
                                 any one of the other tracks.

8/14/2019
  Date


                                                  Attorney for Plaintiff, United States of America
                                                  Pennsylvania Attorney I.D. No. 315936
                                                  Suite 5000
                                                  70 I l\.1arket Street
                                                  Philadelphia, PA 19106-1532
                                                  (215) 825-6327 (Direct)
                                                  FAX (215) 825-6443                            AUG 16 2019
                                                  rsolarz@kmlllawgroup.com
